


110 HRES 1048 IH: Condemning the detention of Dr. Nguyen Quoc

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1048
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Ms. Zoe Lofgren of
			 California (for herself, Mr. Daniel E.
			 Lungren of California, and Ms.
			 Ros-Lehtinen) submitted the following resolution; which was
			 referred to the Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Condemning the detention of Dr. Nguyen Quoc
		  Quan, a citizen of the United States, by the Government of Vietnam, and
		  expressing the sense of the House of Representatives that the United States
		  should remove permanent normal trade relations status with Vietnam unless Dr.
		  Nguyen is released.
	
	
		Whereas Vietnam has a long history of human rights and
			 freedom of speech violations;
		Whereas, despite ongoing human rights violations, on
			 November 13, 2006, Vietnam was removed as a Country of Particular Concern
			 (CPC), as a precondition to the extension of permanent normal trade relations
			 to Vietnam, but against the recommendation of the United States Commission on
			 International Religious Freedom;
		Whereas the extension of permanent normal trade relations
			 to Vietnam was also a precondition for its accession to the World Trade
			 Organization (WTO);
		Whereas human rights conditions have deteriorated in
			 Vietnam since its accession to the WTO;
		Whereas, on November 17, 2007, pro-democracy advocate
			 Nguyen Quoc Quan was arrested by the Government of Vietnam for exercising his
			 free speech rights, as guaranteed by Article 69 of the Constitution of
			 Vietnam;
		Whereas, during 2007, Father Nguyen Van Ly, Nguyen Dao,
			 Nguyen Bac Truyen, Le Nguyen Sang, Nguyen Van Dai, Le Thi Cong Nhan, and Tran
			 Quoc Hien were each sentenced to several years in prison for exercising their
			 free speech rights, as guaranteed by Article 69 of the Constitution of
			 Vietnam;
		Whereas Nguyen Quoc Quan continues to be detained by the
			 Government of Vietnam;
		Whereas Nobel Peace Prize nominee Thich Quang Do is in his
			 twenty-sixth year of detention;
		Whereas neither Nguyen Quoc Quan, nor any of the
			 aforementioned individuals, advocated or engaged in violence in their
			 opposition to the Vietnamese Government or its policies;
		Whereas these convictions are in contravention of Article
			 69 of the Vietnamese Constitution, which states that The citizen shall
			 enjoy freedom of opinion and speech, freedom of the press, the right to be
			 informed and the right to assemble, form associations and hold demonstrations
			 in accordance with the provisions of the law;
		Whereas these convictions are in contravention of the
			 rights contained in the International Covenant on Civil and Political Rights
			 (ICCPR) to which Vietnam is a State Party, specifically Article 19 (freedom of
			 expression) and Article 22 (freedom of association);
		Whereas the United States Commission on International
			 Religious Freedom’s 2007 Annual Report states, [S]ince [Vietnam] joined
			 the World Trade Organization (WTO), the government of Vietnam has initiated a
			 crackdown on human rights defenders and advocates for the freedoms of speech,
			 association, and assembly, including many religious leaders who previously were
			 the leading advocates for religious freedom in Vietnam; and
		Whereas, in May 2007, the United States Commission on
			 International Religious Freedom recommended Vietnam be re-designated as a
			 Country of Particular Concern: Now, therefore, be it
		
	
		That—
			(1)the House of
			 Representatives—
				(A)calls for the
			 release of Dr. Nguyen Quoc Quan and other political detainees; and
				(B)strongly condemns
			 the ongoing human rights abuses in Vietnam; and
				(2)it is the sense of
			 the House of Representatives that the United States should—
				(A)re-designate
			 Vietnam as a Country of Particular Concern, pursuant to the International
			 Religious Freedom Act of 1998, and the 2007 recommendation of the U.S.
			 Commission on International Religious Freedom;
				(B)demand that the
			 Government of Vietnam comply with internationally recognized standards for
			 basic freedoms and human rights; and
				(C)remove permanent
			 normal trade relations status with Vietnam unless all political and religious
			 prisoners are released and significant and immediate human rights reforms are
			 made by the Government of Vietnam.
				
